Exhibit 10.1

DONNELLEY FINANCIAL SOLUTIONS, INC.

EXECUTIVE SEVERANCE PLAN

(Effective May 30, 2017)

1. Purpose. The purpose of the Donnelley Financial Solutions, Inc. Executive
Severance Plan (the “Plan”) is to retain certain senior executives of the
Company by providing appropriate severance benefits and to ensure their
continued dedication to their duties in connection with certain types of
termination of employment, including after a Change in Control.

2. Eligible Participants. Employees participating in the Plan (each, a
“Participant”) will be any executive of the Company who is selected by the
Compensation Committee in its sole discretion for coverage by the Plan.

3. Non-Change in Control Severance Benefits. If a Participant’s employment is
terminated due to a Qualifying Termination other than during a CIC Termination
Period, then, subject to the Participant’s execution of a Release, which shall
be provided to the Participant no later than five (5) days after the Date of
Termination and must be executed by the Participant, become effective and not be
revoked by the Participant by the sixtieth (60th) day following his or her Date
of Termination, the Company shall provide to the Participant:

 

  (a) a cash payment equal to one (1) (or such higher multiple as determined by
the Compensation Committee) times the sum of (i) the Participant’s Base Salary
and (ii) the Participant’s target annual cash bonus under the Company’s Annual
Incentive Plan (the “AIP”), based on the target in effect as of the date of such
Qualifying Termination;

 

  (b) a lump sum cash payment equal to the Participant’s actual annual cash
bonus under the AIP that Participant would have received for the year in which
his or her Date of Termination occurs, but for the Participant’s Qualifying
Termination, determined on the basis of actual achievement of the performance
goals applicable under the AIP for such performance period (the “Actual Bonus”),
multiplied by a fraction, the numerator of which equals the number of days the
Participant was employed by the Company during the year which the Date of
Termination occurred, and the denominator of which is 365;

 

  (c) if the Participant’s Qualifying Termination occurs after the end of a
performance period, but before the payment of annual cash bonuses for such
period under the AIP, a lump sum cash payment equal to the Participant’s actual
annual cash bonus under the AIP that the Participant would have received for the
year prior to which his or her Date of Termination occurs, but for the
Participant’s Qualifying Termination, determined on the basis of actual
achievement of the performance goals applicable under the AIP for such
performance period (the “Prior Year Bonus”); and

 

-1-



--------------------------------------------------------------------------------

  (d) for one (1) year after the Participant’s Date of Termination, the
Participant, his or her spouse and his or her dependents will continue to be
entitled to participate in the Company’s group health, medical and vision
insurance plans in which the Participant, his or her spouse and his or her
dependents participate immediately prior to the Date of Termination, at the same
rate as paid by similarly situated employees from time to time (“Benefits
Coverage”); provided that the Participant timely elects continuation coverage
under Section 4980B(f) of the Code; provided, further, that the Participant, his
or her spouse and his or her dependents shall cease to be entitled to Benefits
Coverage if and when the Participant obtains alternative employment and becomes
eligible for insurance coverage that is substantially similar to the Benefits
Coverage, in which case, the Participant must notify the Company within ten
(10) days of the commencement of such alternative employment; and provided,
further, that to the extent the applicable health and life insurance plans do
not permit continuation of the Participant’s or his or her spouse’s or
dependents’ participation throughout such period, for the portion of the period
during which such continuation is not permitted, the Company shall provide the
Participant, on the first business day of each calendar quarter, in advance,
with an amount which is equal to the Company’s cost of providing such benefits,
less the applicable employee rate of participation.

 

  (e) If the Participant is the Company’s Chief Executive Officer (the “CEO”),
the Participant shall be entitled to the same benefits specified in this
Section 3 due to a Qualifying Termination that occurs other than during a CIC
Termination Period; provided that:

 

  (i) the cash payment specified in Section 3(a) shall be equal to two (2) times
the sum of (i) the Participant’s Base Salary and (ii) the Participant’s target
annual cash bonus under the AIP, based on the target in effect as of the date of
such Qualifying Termination; and

 

  (ii) the Participant, his or her spouse and his or her dependents will
continue to be entitled to the Benefits Coverage specified in Section 3(d) for
twenty-four (24) months after Participant’s Date of Termination, subject to the
same terms and conditions specified therein.

Subject to the Release requirement described above, the cash severance payments
specified in Section 3(a) and Section 3(e)(i) shall be paid in equal
installments on the 15th and last days of each of the twelve (12) months
following the 30th day after the date of the Participant’s Date of Termination
(or, if the 15th and last day of a month is not a business day, on the closest
business day to such date). The cash payments specified in Section 3(b) and
Section 3(c) shall be paid on the dates on which the Actual Bonus or the Prior
Year Bonus would have been paid to Participant under the AIP in accordance with
the terms of the AIP, but for Participant’s Qualifying Termination during or
following the performance period.

4. Change in Control Severance Benefits.

 

-2-



--------------------------------------------------------------------------------

  (a) Effect of a Change in Control on Performance-Based Equity Awards. Upon a
Change in Control, each outstanding Performance-Based Equity Award held by a
Participant that was granted after the Effective Date shall be deemed earned at
the target performance level with respect to all open performance periods and
will cease to be subject to any further performance conditions but will continue
to be subject to time-based vesting following the Change in Control in
accordance with the original performance period.

 

  (b) Change in Control Severance Benefits. If, during a CIC Termination Period,
the employment of a Participant is terminated due to a Qualifying Termination,
then, subject to the Participant’s execution of a Release, which shall be
provided to the Participant no later than five (5) days after his or her Date of
Termination and must be executed by the Participant, become effective and not be
revoked by the Participant by the sixtieth (60th) day following his or her Date
of Termination, the Company shall provide to the Participant:

 

  (i) a lump sum cash payment equal to one and one-half (1.5) times the sum of
(i) Participant’s Base Salary and (ii) Participant’s target annual cash bonus
under the AIP;

 

  (ii) a lump sum cash payment equal to Participant’s target annual cash bonus
under the AIP, multiplied by a fraction, the numerator of which equals the
number of days the Participant was employed by the Company during the year which
the Date of Termination occurred, and the denominator of which is 365;

 

  (iii) if the Participant’s Qualifying Termination occurs after the end of a
performance period under the AIP, but before the payment of annual cash bonuses
for such period under the AIP, a lump sum cash payment equal to the
Participant’s Prior Year Bonus;

 

  (iv)

for eighteen (18) months after Participant’s Date of Termination, Participant,
his or her spouse and his or her dependents will continue to be entitled to
Benefits Coverage; provided that the Participant timely elects continuation
coverage under Section 4980B(f) of the Code; provided, further, that the
Participant, his or her spouse and his or her dependents shall cease to be
entitled to Benefits Coverage if and when the Participant obtains alternative
employment and becomes eligible for insurance coverage that is substantially
similar to the Benefits Coverage, in which case, the Participant must notify the
Company within ten (10) days of the commencement of such alternative employment;
and provided, further, that to the extent that the applicable health and life
insurance plans do not permit continuation of the Participant’s or his or her
spouse’s or dependents’ participation throughout such period, for the portion of
the period during which such

 

-3-



--------------------------------------------------------------------------------

  continuation is not permitted, the Company shall provide the Participant, on
the first business day of each calendar quarter, in advance, with an amount
which is equal to the Company’s cost of providing such benefits, less the
applicable employee rate of participation; and

 

  (v) effective as of the Participant’s Date of Termination during the CIC
Termination Period (or, if later, the date the Change in Control occurs), any
unvested equity or other long-term cash incentive awards held by the Participant
shall vest in full.

 

  (vi) If the Participant is the CEO, the Participant shall be entitled to the
same benefits specified in this Section 4 upon a Qualifying Termination during
the CIC Termination Period under the Plan; provided that:

 

  (A) the cash payment specified in Section 4(b)(i) shall be equal to two and
one-half (2.5) times the sum of (i) the Participant’s Base Salary and (ii) the
Participant’s target annual cash bonus under the AIP; and

 

  (B) the Participant, his or her spouse and his or her dependents will continue
to be entitled to the Benefits Coverage specified in Section 4(b)(iv) for
twenty-four (24) months after Participant’s Date of Termination, subject to the
same terms and conditions specified therein.

Subject to the Release requirement described above, the cash payments specified
in paragraphs (i), (ii) and (vi)(A) of this Section 4(b) shall be paid on the
sixtieth (60th) day (or the next following business day if the sixtieth
(60th) day is not a business day) following the Participant’s Date of
Termination. The cash payment specified in paragraph (iii) of this Section 4(b)
shall be paid on the date on which the Prior Year Bonus would have been paid to
Participant under the AIP in accordance with the terms of the AIP, but for
Participant’s Qualifying Termination following the performance period.

5. Accrued Obligations. The Company shall pay to the Participant all of the
Participant’s Accrued Obligations, in each case determined in accordance with
the terms of the relevant plan or policy. Payment of such Accrued Obligations
shall be made to the Participant as soon as administratively practicable
following the Participant’s Date of Termination.

6. No Duplication of Benefits. Except as otherwise expressly provided pursuant
to the Plan, the Plan shall be construed and administered in a manner which
avoids duplication of compensation and benefits which may be provided under any
other plan, program, policy, or other arrangement or individual contract or
under any statute, rule or regulation. In the event a Participant is covered by
any other plan, program, policy, individually negotiated agreement or other
arrangement, in effect as of his or her Date of Termination, that may duplicate
the payments and benefits provided for in Section 3 or Section 4, the
Compensation Committee is specifically empowered to reduce or eliminate the
duplicative benefits provided for under the

 

-4-



--------------------------------------------------------------------------------

Plan, such that the Participant receives the treatment provided for by the more
favorable provision.

7. Withholding Taxes. The Company shall withhold from all payments due to the
Participant (or his beneficiary or estate) hereunder all taxes which, by
applicable federal, state, local or other law, the Company is required to
withhold therefrom.

8. Expenses. If any contest or dispute shall arise under the Plan involving
termination of a Participant’s employment with the Company or involving the
failure or refusal of the Company to perform fully in accordance with the terms
hereof, each party shall be responsible for its own legal fees and related
expenses, if any, incurred in connection with such contest or dispute; provided,
however, that with respect to any contest or dispute arising after a Change in
Control, in the event the Participant substantially prevails with respect to
such contest or dispute, the Company shall reimburse the Participant on a
current basis for all reasonable legal fees and related expenses incurred by the
Participant in connection with such contest or dispute, which reimbursement
shall be made within thirty (30) days after the date the Company receives the
Participant’s statement for such fees and expenses.

9. No Guarantee of Continued Employment. Nothing in the Plan shall be deemed to
entitle the Participant to continued employment with the Company or any of its
subsidiaries.

10. Restrictive Covenants.

 

  (a) Noncompetition. If a Participant’s employment is terminated in accordance
with Section 3 or Section 4 of the Plan, then during the twelve (12) month
period immediately following the Participant’s Date of Termination (the
“Restricted Period”), the Participant shall not, directly or indirectly, manage,
control, participate in, consult with, render services for, or in any manner
engage in a Competitive Enterprise.

 

  (b) Nonsolicitation of Customers. During the Restricted Period, the
Participant shall not, directly or indirectly through another entity, solicit or
attempt to solicit or induce or attempt to induce any customer, supplier,
licensee or other business relation of the Company to transact business with a
Competitive Enterprise or to cease doing business with the Company or in any way
interfere with the relationship between any such customer, supplier, licensee or
business relation and the Company.

 

  (c) Nonsolicitation of Employees. During the twenty-four (24) month period
immediately following the Participant’s Date of Termination, the Participant
shall not, directly or indirectly through another entity:

 

  (i) induce or attempt to induce any employee of the Company to leave the
employ of the Company, or in any way interfere with the relationship between the
Company and any employee, or

 

  (ii) hire any person who was an employee of the Company within 180 days prior
to the date of hire.

 

-5-



--------------------------------------------------------------------------------

  (d) Non-Disparagement. In the event a Participant’s employment is terminated
in accordance with Section 3 or Section 4 of the Plan, after the Participant’s
Date of Termination, (i) the Participant shall not make any statement that would
libel, slander or disparage the Company or its past or present officers,
directors, employees or agents; provided, however, that the Participant or the
Company may respond accurately to any question, inquiry or request for
information from any regulator or investor, or when required by legal process or
legal and regulatory requirements, including disclosure requirements under
applicable laws.

 

  (e) Confidentiality. No Participant shall disclose to any unauthorized person,
firm, corporation or other entity or use for his or her own account any
information, observations and data obtained by the Participant during the course
of his or her employment concerning the business and affairs of the Company or
any Related Entities, including any information concerning acquisition
opportunities in or reasonably related to the Company’s business or industry of
which the Participant become aware during the Participant’s employment, without
the Board’s written consent, unless and to the extent that the aforementioned
matters:

 

  (i) become generally known to and available for use by the public other than
as a result of the Participant’s acts or omissions,

 

  (ii) were known to the Participant prior to the Participant’s employment with
the Company, or

 

  (iii) are required to be disclosed pursuant to any applicable law or court
order.

The Participant shall deliver to the Company upon the termination of the
Participant’s employment, or at any other time the Company may request in
writing, all memoranda, notes, plans, records, reports and other documents (and
copies thereof) relating to the business of the Company or any of its
subsidiaries (including, without limitation, all acquisition prospects, lists
and contact information) that the Participant may then possess or have under his
or her control. For the avoidance of doubt, nothing in the Plan or any agreement
with, or policy of, the Company restricts or impedes a Participant from
providing truthful information to governmental or regulatory bodies, including a
Participant’s right to make disclosures under the whistleblower provisions of
applicable law or regulations.

 

  (f)

Enforcement. If, at the time of enforcement of this Section 10, a court holds
that the restrictions stated herein are unreasonable under circumstances then
existing, the maximum duration, scope or geographical area reasonable under such
circumstances shall be substituted for the stated period, scope or area, and the
court shall be allowed to revise the restrictions contained herein to cover the
maximum duration, scope and area permitted by law. Because each Participant’s
services are unique, the parties hereto agree that monetary damages would be an
inadequate remedy for any breach of this Section 10. Therefore, in the event of
a breach or threatened breach of this Section 10, the Company may, in

 

-6-



--------------------------------------------------------------------------------

  addition to other rights and remedies existing in its favor, apply to any
court of competent jurisdiction for specific performance and/or injunctive or
other relief in order to enforce, or prevent any violations of, the provisions
hereof (without posting a bond or other security).

 

  (g) Recoupment; Cessation of Obligations. In the event that the Participant
breaches Sections 10(a), 10(b), 10(c), 10(d) or 10(e) hereof or materially
breaches another provision of the Release, the Company shall have the right to
recoup from the Participant all payments and benefits (or the value thereof as
determined by the Compensation Committee in its sole discretion) provided to
such Participant under the Plan and any obligation of the Company to make or
provide any payments or benefits under the Plan will cease.

11. Section 280G of the Code.

 

  (a) In the event that any payments or benefits (whether under the Plan or
otherwise) payable to a Participant (i) constitute “parachute payments” within
the meaning of Section 280G of the Code, and (ii) but for this Section 11, would
be subject to the excise tax imposed by Section 4999 of the Code, then such
payments and benefits will be either (x) delivered in full, or (y) delivered as
to such lesser extent that would result in no portion of such payments and
benefits being subject to excise tax under Section 4999 of the Code, whichever
of the foregoing amounts, taking into account the applicable federal, state and
local income and employment taxes and the excise tax imposed by Section 4999 of
the Code (and any equivalent state or local excise taxes), results in the
receipt by the Participant, on an after-tax basis, of the greatest amount of
benefits, notwithstanding that all or some portion of such payments and benefits
may be taxable under Section 4999 of the Code. Any reduction in payments and/or
benefits required by this provision will occur in the following order, in each
case with payments and benefits with a higher “parachute payment” value for
purposes of Section 280G of the Code reduced before payments with a lower value:
(1) reduction of vesting acceleration of equity awards that are not eligible for
reduction under Treasury Regulation 1.280G Q&A-24(c); (2) reduction of Benefits
Coverage; (3) reduction of cash payments that are not eligible for reduction
under Treasury Regulation 1.280G Q&A-24(c); (4) reduction of vesting
acceleration of equity awards that are eligible for reduction under Treasury
Regulation 1.280G Q&A-24(c); and (5) reduction of cash payments that are
eligible for reduction under Treasury Regulation 1.280G Q&A-24(c). In the event
that acceleration of vesting of equity awards or cash payments is to be reduced,
such acceleration of vesting will be cancelled in the reverse order of the date
of grant for such awards. If two or more awards were granted on the same date,
each award will be reduced on a pro-rata basis.

 

-7-



--------------------------------------------------------------------------------

  (b) All determinations required to be made under this Section 11, including
the reduction payments hereunder and the assumptions to be utilized in arriving
at such determinations, will be made by a public accounting firm that is
retained by the Company as of the date immediately prior to the Change in
Control (the “Accounting Firm”), which will provide detailed supporting
calculations both to the Company and the Participant within fifteen
(15) business days of the receipt of notice from the Company or the Participant
that there has been a payment that may be subject to Section 4999 of the Code,
or such earlier time as is requested by the Company, and whose determination
will be conclusive and binding upon the Participant and the Company for all
purposes. For purposes of making the calculations required by this Section 11,
the Accounting Firm may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good-faith
interpretations concerning the application of Sections 280G and 4999 of the
Code. The Company and Participant agree to furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make a determination under this provision. The Company shall bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this provision. Any determinations by the Accounting Firm with
respect to whether any payments or benefits are subject to reduction under this
Section 11 shall be binding upon the Company and the Participant.

12. Successors; Binding Agreement. This Plan shall survive any Change in
Control, and the provisions of this Plan shall be binding upon the surviving
corporation, which shall be treated as the Company hereunder. The benefits
provided under this Plan shall inure to the benefit of and be enforceable by the
Participant’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Participant dies
while any amounts would be payable to the Participant hereunder had the
Participant continued to live, all such amounts, unless otherwise provided
herein, shall be paid in accordance with the terms of this Plan to such person
or persons appointed in writing by the Participant to receive such amounts or,
if no person is so appointed, to the Participant’s estate.

13. Notice.

 

  (a) For purposes of the Plan, all notices and other communications required or
permitted hereunder shall be in writing and shall be deemed to have been duly
given when delivered or five (5) days after deposit in the United States mail,
certified and return receipt requested, postage prepaid and addressed as
follows:

 

       If to the Participant:

 

       The address listed as the Participant’s address in the Company’s
personnel files.

 

       If to the Company:

 

-8-



--------------------------------------------------------------------------------

       Donnelley Financial Solutions, Inc.

       Attention: General Counsel

       35 W. Wacker Drive

       Chicago, IL 60601.

 

       or to such other address as either party may have furnished to the other
in writing in accordance herewith, except that notices of change of address
shall be effective only upon receipt.

 

  (b) A written notice of the Participant’s Date of Termination by the Company
or the Participant, as the case may be, to the other, shall (i) indicate the
specific termination provision in the Plan relied upon, (ii) to the extent
applicable, set forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of the Participant’s employment under the
provision so indicated and (iii) specify the Date of Termination (which date
shall be not less than thirty (30) nor more than ninety (90) days after the
giving of such notice). The failure by the Participant or the Company to set
forth in such notice any fact or circumstance which contributes to a showing of
Good Reason or Cause shall not waive any right of the Participant or the Company
hereunder or preclude the Participant or the Company from asserting such fact or
circumstance in enforcing the Participant’s or the Company’s rights hereunder.

14. Full Settlement; Resolution of Disputes and Costs.

 

  (a) In no event shall the Participant be obligated to seek other employment or
take other action by way of mitigation of the amounts payable to the Participant
under any of the provisions of the Plan and, except as provided in the Release,
such amounts shall not be reduced whether or not the Participant obtains other
employment; provided that the Participant’s entitlement to Benefits Coverage may
terminate in connection with the Participant’s commencement of alternative
employment as set forth in Section 3(d) or Section 4(b)(iv).

 

  (b)

Any dispute or controversy arising under or in connection with the Plan shall be
settled exclusively by arbitration in Chicago, Illinois by three arbitrators in
accordance with the commercial arbitration rules of the Judicial Arbitration and
Mediation Services, Inc. (“JAMS”) then in effect. One arbitrator shall be
selected by the Company, the other by the Participant and the third jointly by
these arbitrators (or if they are unable to agree within thirty (30) days of the
commencement of arbitration, the third arbitrator will be appointed by the
JAMS). Judgment may be entered on the arbitrators’ award in any court having
jurisdiction. Notwithstanding anything in the Plan to the contrary, any
arbitration panel that adjudicates any dispute, controversy or claim arising
between a Participant and the Company, or any of their delegates or successors,
in respect of a Participant’s Qualifying Termination that occurs during a CIC
Termination Period, will apply a de novo standard of review to any

 

-9-



--------------------------------------------------------------------------------

  determinations made by such person. Such de novo standard shall apply
notwithstanding the grant of full discretion hereunder to any such person or
characterization of any such decision by such person as final, binding or
conclusive on any party.

15. Employment with Subsidiaries. Employment with the Company for purposes of
the Plan shall include employment with any subsidiary of the Company.

16. Survival. The respective obligations and benefits afforded to the Company
and the Participant as provided in Sections 3, 4 (to the extent that payments or
benefits are owed as a result of a termination of employment that occurs during
the term of the Plan), 7, 8, 10, 12 and 14 shall survive the termination of the
Plan.

17. GOVERNING LAW; VALIDITY. EXCEPT TO THE EXTENT THE PLAN IS SUBJECT TO THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”), ALL
RIGHTS AND OBLIGATIONS UNDER THE PLAN SHALL BE CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO
PRINCIPLES OF CONFLICT OF LAWS. THE INVALIDITY OR UNENFORCEABILITY OF ANY
PROVISION OF THE PLAN SHALL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF ANY
OTHER PROVISION OF THE PLAN, WHICH OTHER PROVISIONS SHALL REMAIN IN FULL FORCE
AND EFFECT.

18. Amendment and Termination. The Compensation Committee may amend or terminate
the Plan at any time without the consent of the Participants and may remove a
Participant from the Plan for any reason, provided that the Compensation
Committee must give notice to Participants at least twelve (12) months prior to
the effective date of any amendment if such amendment will materially impair the
rights of Participants under the Plan. Notwithstanding the foregoing, during a
CIC Termination Period, the Plan may not be amended in a manner that is adverse
to the interests of the Participants or terminated by the Compensation Committee
(or any successor committee thereto) and any Participant’s participation
hereunder may not be terminated, in each case without the prior written consent
of such Participant.

19. Interpretation and Administration. The Plan shall be administered by the
Compensation Committee (or any successor committee). The Compensation Committee
(or any successor committee) shall have the authority (a) to exercise all of the
powers granted to it under the Plan, (b) to construe, interpret and implement
the Plan, (c) to prescribe, amend and rescind rules and regulations relating to
the Plan, (d) to make all determinations necessary or advisable with respect to
the administration of the Plan, (e) to correct any defect, supply any omission
and reconcile any inconsistency in the Plan, and (f) to delegate its
responsibilities and authority hereunder to a subcommittee of the Compensation
Committee. All determinations by the Compensation Committee (or any successor
committee) shall be made in the committee’s reasonable discretion and be final
and binding on Participants; provided that a de novo standard of review will
apply to any such determinations made following a Change in Control.

20. Claims and Appeals. Participants may submit claims for benefits by giving
notice to the Company pursuant to Section 13 of the Plan. If a Participant
believes that he or she has not received coverage or benefits to which he or she
is entitled under the Plan, the Participant may notify the Compensation
Committee in writing of a claim for coverage or benefits. If the claim

 

-10-



--------------------------------------------------------------------------------

for coverage or benefits is denied in whole or in part, the Compensation
Committee shall notify the applicant in writing of such denial within thirty
(30) days (which may be extended to sixty (60) days under special
circumstances), with such notice setting forth: (i) the specific reasons for the
denial; (ii) the Plan provisions upon which the denial is based; (iii) any
additional material or information necessary for the applicant to perfect his or
her claim; and (iv) the procedures for requesting a review of the denial. Upon a
denial of a claim by the Compensation Committee, the Participant may:
(i) request a review of the denial by the Compensation Committee or, where
review authority has been so delegated, by such other person or entity as may be
designated by the Compensation Committee for this purpose; (ii) review any Plan
documents relevant to his or her claim; and (iii) submit issues and comments to
the Compensation Committee or its delegate that are relevant to the review. Any
request for review must be made in writing and received by the Compensation
Committee or its delegate within sixty (60) days of the date the applicant
received notice of the initial denial, unless special circumstances require an
extension of time for processing. The Compensation Committee or its delegate
will make a written ruling on the applicant’s request for review setting forth
the reasons for the decision and the Plan provisions upon which the denial, if
appropriate, is based. This written ruling shall be made within thirty (30) days
of the date the Compensation Committee or its delegate receives the applicant’s
request for review unless special circumstances require an extension of time for
processing, in which case a decision will be rendered as soon as possible, but
not later than sixty (60) days after receipt of the request for review. All
extensions of time permitted by this Section 20 will be permitted at the sole
discretion of the Compensation Committee or its delegate. If the Compensation
Committee does not provide the Participant with written notice of the denial of
his or her appeal, the Participant’s claim shall be deemed denied.

21. Type of Plan. The Plan is intended to be, and shall be interpreted as an
unfunded employee welfare plan under Section 3(1) of ERISA and
Section 2520.104-24 of the Department of Labor Regulations, maintained primarily
for the purpose of providing employee welfare benefits, to the extent that it
provides welfare benefits, and under Sections 201, 301 and 401 of ERISA, as a
plan that is unfunded and maintained primarily for the purpose of providing
deferred compensation, to the extent that it provides such compensation, in each
case for a select group of management or highly compensated employees (i.e., a
“top hat” plan).

22. Nonassignability. Benefits under the Plan may not be assigned by the
Participant. The terms and conditions of the Plan shall be binding on the
successors and assigns of the Company.

23. Section 409A.

 

  (a)

To the extent a Participant would otherwise be entitled to any payment or
benefit that under the Plan, or any plan or arrangement of the Company or its
affiliates, constitutes “deferred compensation” subject to Section 409A and that
if paid or provided during the six (6) months beginning on the date of
termination of a Participant’s employment would be subject to the Section 409A
additional tax because the Participant is a “specified employee” (within the
meaning of Section 409A and as determined by the Company), the payment or
benefit will be paid or provided (or will commence being paid or provided, as
applicable) to the Participant on the earlier of the six (6) month anniversary
of the Participant’s Date of

 

-11-



--------------------------------------------------------------------------------

  Termination or the Participant’s death. In addition, any payment or benefit
due upon a termination of the Participant’s employment that represents a
“deferral of compensation” within the meaning of Section 409A shall be paid or
provided to the Participant only upon a “separation from service” as defined in
Treasury Regulation Section 1.409A-1(h). Each severance payment made under the
Plan shall be deemed to be separate payments, and amounts payable under
Section 3 or Section 4 of the Plan shall be deemed not to be a “deferral of
compensation” subject to Section 409A to the extent provided in the exceptions
in Treasury Regulation Sections 1.409A-1(b)(4) (“short-term deferrals”) and
(b)(9) (“separation pay plans,” including the exception under subparagraph
(iii)) and other applicable provisions of Treasury Regulation Sections 1.409A-1
through A-6.

 

  (b) Any payment due upon a Change in Control will be paid only if such Change
in Control constitutes a “change in ownership” or “change in effective control”
within the meaning of Section 409A, and in the event that such Change in Control
does not constitute a “change in the ownership” or “change in the effective
control” within the meaning of Section 409A, such award will vest upon the
Change in Control and any payment will be delayed until the first compliant date
under Section 409A.

 

  (c)

Notwithstanding anything to the contrary in the Plan or elsewhere, any payment
or benefit under the Plan or otherwise that is exempt from Section 409A pursuant
to final Treasury Regulation Sections 1.409A-1(b)(9)(v)(A) or (C) shall be paid
or provided to the Participant only to the extent that the expenses are not
incurred, or the benefits are not provided, beyond the last day of the
Participant’s second taxable year following the Participant’s taxable year in
which the “separation from service” occurs; and provided, further, that such
expenses are reimbursed no later than the last day of the Participant’s third
taxable year following the taxable year in which the Participant’s “separation
from service” occurs. Except as otherwise expressly provided herein, to the
extent any expense reimbursement or the provision of any in-kind benefit under
the Plan is determined to be subject to Section 409A, the amount of any such
expenses eligible for reimbursement, or the provision of any in-kind benefit, in
one (1) calendar year shall not affect the expenses eligible for reimbursement
in any other taxable year (except for any lifetime or other aggregate limitation
applicable to medical expenses), in no event shall any expenses be reimbursed
after the last day of the calendar year following the calendar year in which the
Participant incurred such expenses, and in no event shall any right to
reimbursement or the provision of any in-kind benefit be subject to liquidation
or exchange for another benefit. Notwithstanding anything to the contrary in the
Plan or elsewhere, in the event that a Participant waives the provisions of
another severance or change in control agreement or arrangement to participate
in the Plan and such participation in the Plan is later determined to be a
“substitution”

 

-12-



--------------------------------------------------------------------------------

  (within the meaning of Section 409A) for the benefits under such agreement or
arrangement, then any payment or benefit under the Plan that such Participant
becomes entitled to receive during the remainder of the waived term of such
agreement or arrangement shall be payable in accordance with the time and form
of payment provisions of such agreement or arrangement.

24. Effective Date. The Plan shall be effective as of May 30, 2017 (the
“Effective Date”).

25. Definitions. As used in the Plan, the following terms shall have the
respective meanings set forth below. Capitalized terms not defined herein shall
have the same meaning as under the Donnelley Financial Solutions, Inc. 2016
Performance Incentive Plan, as may be amended from time to time, or any
successor plan thereto (the “2016 PIP”).

 

  (a) “Accrued Obligations” means, as of the Date of Termination, the sum of
(i) Participant’s Base Salary through the Date of Termination to the extent not
theretofore paid, (ii) the amount of any other cash compensation earned by
Participant as of the Date of Termination to the extent not theretofore paid,
(iii) any vacation pay, expense reimbursements and other cash payments to which
Participant is entitled as of the Date of Termination to the extent not
theretofore paid, and (iv) all other benefits which have accrued and are vested
as of Date of Termination. For the purpose of this paragraph (a) under
Section 25, except as provided in the applicable plan, program or policy,
amounts shall be deemed to accrue ratably over the period during which they are
earned, but no discretionary compensation shall be deemed earned or accrued
until it is specifically approved in accordance with the applicable plan,
program or policy.

 

  (b) “Base Salary” means the Participant’s annual rate of base salary as in
effect on the Participant’s termination date of a Qualifying Termination (or, if
greater, the highest annual rate of base salary during the twelve-month period
immediately prior to the Participant’s termination date).

 

  (c) “Board” means the Board of Directors of the Company.

 

  (d) “Cause” means any of the following with respect to a Participant:

 

  (i) the Participant’s willful and continued failure to perform substantially
his or her duties with the Company (other than any such failure resulting from
the Participant’s incapacity due to physical or mental illness or any such
failure subsequent to the Participant’s being delivered a notice of termination
without Cause) after a written demand for substantial performance is delivered
to the Participant by the Chief Operating Officer, the CEO (except if the
Participant is the CEO), or the Board that identifies the manner in which the
Participant have not performed his or her duties;

 

-13-



--------------------------------------------------------------------------------

  (ii) the Participant’s willful engaging in conduct which is demonstrably and
materially injurious (monetarily or otherwise) to the business, reputation,
character or community standing of the Company;

 

  (iii) conviction of or the pleading of nolo contendere with regard to a felony
or any crime involving fraud, dishonesty or moral turpitude; or

 

  (iv) a refusal or failure to attempt in good faith to follow the written
direction of the Chief Operating Officer, the CEO (except if the Participant is
the CEO), or the Board (provided that such written direction is consistent with
the Participant’s duty and station) promptly upon receipt of such written
direction.

For the purposes of this definition, no act or failure to act by the Participant
shall be considered “willful” unless done or omitted to be done by the
Participant in bad faith and without reasonable belief that the Participant’s
action or omission was in the best interests of the Company. Any act, or failure
to act, based upon authority given pursuant to a resolution duly adopted by the
Board or based upon the advice of the Company’s principal outside counsel shall
be conclusively presumed to be done, or omitted to be done, by the Participant
in good faith and in the best interests of the Company. Notwithstanding the
foregoing, the Company shall provide the Participant with a reasonable amount of
time, after a notice and demand for substantial performance is delivered to the
Participant, to cure any such failure to perform, and if such failure is so
cured within a reasonable time thereafter, such failure shall not be deemed to
have occurred.

Notwithstanding the foregoing, if a Participant is party to an effective
employment agreement with the Company that provides a definition for “Cause”,
“Cause” shall have the same meaning as under such agreement.

 

  (e) “Change in Control” has the meaning set forth in the 2016 PIP.

 

  (f) “CIC Termination Period” means the period of time beginning three
(3) months prior to a Change in Control and ending twenty-four (24) months
following such Change in Control; provided that the period of time three
(3) months prior to such Change in Control shall only be considered part of the
CIC Termination Period if the Participant’s employment is terminated by the
Company without Cause or by the Participant for Good Reason at the request of a
third party purchaser in connection with a Change in Control, as determined in
good faith by the Compensation Committee.

 

  (g) “Code” means the Internal Revenue Code of 1986, as amended.

 

  (h) “Compensation Committee” means the Compensation Committee of the Board.

 

-14-



--------------------------------------------------------------------------------

  (i) “Competitive Enterprise” means any business competing with the businesses
of the Company as of a Participant’s Date of Termination, provided that the
Participant may hold up to a 1% passive equity interest in a public company that
may be a Competitive Enterprise.

 

  (j) “Company” means Donnelley Financial Solutions, Inc., together with its
subsidiaries.

 

  (k) “Date of Termination” means the effective date on which the Participant’s
employment by the Company terminates as specified in a prior written notice by
the Company or the Participant, as the case may be, to the other, delivered
pursuant to Section 13.

 

  (l) “Disability” means a disability that would entitle a Participant to
payment of regular disability payments under any Company disability plan or as
otherwise determined by the Compensation Committee.

 

  (m) “Good Reason” means the occurrence of one or more of the following
circumstances, without the Participant’s express written consent:

 

  (i) a change in the Participant’s duties or responsibilities (including
reporting responsibilities) that taken as a whole represents a material and
adverse diminution of the Participant’s duties, responsibilities or status with
the Company (other than a temporary change that results from or relates to the
Participant’s incapacitation due to physical or mental illness);

 

  (ii) a reduction by the Company in the Participant’s rate of annual base
salary or annual target bonus opportunity (including any material and adverse
change in the formula for such annual bonus target) as the same may be increased
from time to time; or

 

  (iii) any requirement of the Company that the Participant’s office be more
than seventy-five (75) miles from the Participant’s primary work location.

Notwithstanding the foregoing, a termination for Good Reason shall not have
occurred unless (x) the Participant gives written notice to the Company
describing in reasonable detail the Good Reason event that has occurred within
ninety (90) days of the Participant’s obtaining knowledge of the event, (y) the
Company has failed within thirty (30) days of receipt of such written notice to
remedy the circumstances constituting Good Reason and (z) the Participant’s
termination of employment occurs no later than 150 days following the initial
existence of the circumstances constituting Good Reason.

Notwithstanding the foregoing, if a Participant is party to an effective
employment agreement with the Company that provides a definition for “Good
Reason”, “Good Reason” shall have the same meaning as under such agreement.

 

-15-



--------------------------------------------------------------------------------

  (n) “Performance-Based Equity Award” means any equity-based award that is
subject to pre-established performance criteria and is intended to constitute
performance-based compensation.

 

  (o) “Qualifying Termination” means a termination of the Participant’s
employment with the Company (i) other than during a CIC Termination Period, by
the Company other than for Cause or, for the CEO only, by the CEO for Good
Reason, or (ii) during a CIC Termination Period, by the Company other than for
Cause or by the Participant for Good Reason. Termination of the Participant’s
employment on account of death, Disability, by the Company for Cause or by the
Participant other than for Good Reason shall not be treated as a Qualifying
Termination. Notwithstanding the preceding sentence, the death of the
Participant after notice of termination for Good Reason or without Cause has
been validly provided shall be deemed to be a Qualifying Termination.

 

  (p) “Release” means a final and non-revocable general release in a form
determined by the Company.

 

  (q) “Section 409A” means Section 409A of the Internal Revenue Code of 1986, as
amended, and the final Treasury regulations issued thereunder.

 

-16-